


Exhibit 10.5

 

AMENDMENT TO THE

EMPLOYMENT AGREEMENT BETWEEN

WALKER & DUNLOP, INC. AND HOWARD W. SMITH, III

 

The Employment Agreement (the “Agreement”), dated October 27, 2010, by Walker &
Dunlop, Inc., a Maryland corporation (the “Company”) with its principal place of
business at 7501 Wisconsin Avenue, Suite 1200, Bethesda, MD 20814, and Howard W.
Smith, III, residing at the address on file with the Company (the “Executive”),
is hereby amended in the following manner (the “Amendment”), in accordance with
Section 13(e) of the Agreement and effective as of December 14, 2012.

 

1.              Section 6(c) of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

Termination by the Company Without Cause or by the Executive with Good Reason. 
If the Company terminates the Executive’s employment without Cause pursuant to
Section 5(b), or the Executive terminates employment with Good Reason pursuant
to Section 5(c), the Executive shall be entitled to receive, in addition to the
items referenced in Section 6(a) (other than any bonus or incentive compensation
as to which a pro rata amount shall be paid only to the extent performance goals
for the calendar year of termination are achieved), the following:

 

(i)                                     continued payment of his Base Salary, at
the rate in effect on his last day of employment (but in no event in an annual
amount less than as set forth in Section 4(a)), for a period of twelve (12)
months.  Such amount shall be paid in approximately equal installments on the
Company’s regularly scheduled payroll dates, subject to all legally required
payroll deductions and withholdings for sums owed by the Executive to the
Company;

 

(ii)                                  continued payment by the Company for the
Executive’s life and health insurance coverage for twelve (12) months (the
“Continuation Period”) to the same extent that the Company paid for such
coverage immediately prior to the termination of the Executive’s employment and
subject to the eligibility requirements and other terms and conditions of such
insurance coverage; provided that if continued payment by the Company of the
Executive’s health insurance coverage would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended, or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing such continued payment, the Company will instead pay the Executive
on the first day of each month a fully taxable cash payment equal to the
Company’s premiums for that month (the “Monthly Premium”) and a corresponding
Tax Indemnity Payment (defined below), subject to applicable tax withholdings,
for the remainder of the Continuation Period;

 

--------------------------------------------------------------------------------


 

(iii)                               payments equal to two (2) times the average
annual bonus earned by the Executive over the two (2) preceding calendar years
(or if the Executive has not been employed for two (2) prior calendar years,
payments equal to two (2) times the Executive’s target bonus for the year of
termination).  For example: if the Executive’s annual bonus over the preceding
two (2) years was $300,000 and $0, the average would be $150,000 and the
payments would equal $300,000.  An amount equal to the average annual bonus (or
target bonus, as applicable), and the pro rata bonus for the year of
termination, if any, payable under Section 6(a) shall be paid to the Executive
within sixty (60) days following the end of the fiscal year in which such
termination occurs and an amount equal to the average annual bonus, if any (or
target bonus, as applicable) shall be paid to the Executive within ten (10) days
after the end of the Restricted Period; and

 

(iv)                              vesting as of the last day of his employment
in any unvested portion of any option and restricted stock previously granted to
the Executive by the Company.

 

None of the benefits described in this Section 6(c) (the “Severance Payments”)
will be payable unless the Executive has signed a general release (attached
hereto as Exhibit A) within forty five (45) days of date of termination, which
has (and not until it has) become irrevocable, satisfactory to the Company in
the reasonable exercise of its discretion, releasing the Company, its
affiliates, and their Directors, officers and employees, from any and all claims
or potential claims arising from or related to the Executive’s employment or
termination of employment.  The Severance Payments shall commence on the
Company’s first regular payroll date occurring on or after the sixtieth (60th)
date following the date of termination (the “First Payroll Date”), with amounts
otherwise payable under the Company’s normal payroll procedures prior to the
First Payroll Date to be paid in lump sum on the First Payroll Date without
interest thereon.

 

For purposes of Section 6(c)(ii), the “Tax Indemnity Payment” shall equal the
aggregate amount of additional payments necessary to deliver to the Executive 
the Monthly Premium amount in full on a net after-tax basis with the amount of
each such Tax Indemnity Payment to be based upon the  Tax Rate in effect when
the corresponding Monthly Premium amount is paid.  For the purposes of the
foregoing, “Tax Rate” means the Executive’s current tax rate based upon the
combined federal and state and local income, earnings, Medicare and any other
tax rates applicable to the Executive, all at the highest marginal rates of
taxation in the county and state of the Executive’s residence on the date of
determination, net of the reduction in federal income taxes which could be
obtained by deduction of such state and local taxes.

 

2.              Except as expressly amended hereby, the terms of the Agreement
shall be and remain unchanged, and the Agreement as amended hereby shall remain
in full force and effect.

 

********

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment to
the Agreement effective as of the day and year first written above.

 

 

 

WALKER & DUNLOP, INC.

 

 

 

By:

/s/Richard Lucas

 

Name:

Richard M. Lucas

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

Howard W. Smith, III

 

 

 

 

 

/s/ Howard Smith

 

--------------------------------------------------------------------------------
